OPINION OF THE COURT
VARO, Judge:
Pursuant to his pleas, the appellant was convicted at a special court-martial empow*770ered to adjudge a bad-conduct discharge of absence without leave, resisting apprehension, and possession of cocaine, violations of Articles 86, 95, and 112a, Uniform Code of Military Justice, 10 U.S.C. §§ 886, 895, and 912a (1982 & Supp. V 1987) [hereinafter UCMJ]. His approved sentence provides for a bad-conduct discharge, confinement for thirty days, and forfeiture of $460.00 for one month.
On 1 December 1989, officers from the Long Beach, California, Police Department responded to complaints of drug activity in a laundromat in the city. Upon arriving at the scene, they observed the appellant standing in front of the laundromat with two other individuals. When the officers approached, the appellant began to run and was seen throwing a clear plastic bag on the ground. Long Beach Officer Cooper picked up the bag and believed it contained rock cocaine. He then chased the appellant and subsequently apprehended him.
The appellant now asserts that the record of trial fails to establish a factual basis for the plea of guilty to the charge of resisting apprehension in light of United States v. Harris, 29 M.J. 169 (C.M.A.1989). In Harris, the United States Court of Military Appeals determined that an appellant who fled from a police officer who had no immediate intent to apprehend, could not be found guilty of resisting apprehension under UCMJ Article 95. The case at bar is factually distinguishable from that portion of Harris dealing with the intent of the arresting officer. Here, the record of trial establishes that Officer Cooper responded to a drug related complaint, observed the appellant at the scene of the complaint, observed the appellant drop a bag containing what Officer Cooper believed to be rock cocaine, and then chased the appellant with a clear intent to arrest him.
In deciding Harris, the Court went further than the facts of the case and determined in Section B of the opinion that some form of physical resistance, in addition to mere flight, is necessary for a violation of UCMJ Article 95. This new standard was developed despite the clear language of Manual for Courts-Martial, United States, 1984, Part IV, paragraph 19c(l)(c) [hereinafter MCM, 1984], to the opposite:
(c) Nature of the resistance. The resistance must be active, such as assaulting the person attempting to apprehend or flight. (Emphasis added).
The government argues that Section B of Harris is mere dicta that we need not and should not follow in the case at hand. In this regard, we note that Harris could have been decided solely on the issue of intent to apprehend as discussed in Section A of the opinion. Applying the law to the facts, the Court in Harris determined that because there was no intent to apprehend there could be no resisting of apprehension. No more was necessary to decide the case. However, we are not fully swayed by the government’s argument. In our opinion, Harris, right or wrong, was decided on two grounds: first, the issue of intent to apprehend and second, the validity of the inclusion of “flight” in the definition of resistance in MCM, 1984 paragraph 19c(1)(c). As the “decision rests on two or more grounds, none can be relegated to the category of obiter dictum.” Woods v. Interstate Realty Company, 337 U.S. 535, 537, 69 S.Ct. 1235, 1237, 93 L.Ed. 1524 (1949).
In Harris, the Court of Military Appeals noted that its conclusions conformed with the opinion of this court in United States v. Kline, 15 M.J. 805 (A.C.M.R.1983), aff'd on other grounds, 21 M.J. 366 (C.M.A.1986). In Kline, the appellant asserted that fleeing from the military police at Fort Meade, Maryland was chargeable solely under UCMJ Article 95, thus preempting the actual charge in the case under UCMJ Article 134 (eluding the police in violation of Maryland law as assimilated by the Assimilative Crimes Act, 18 U.S.C. § 13 (1982)). Analyzing the apprehension issue, the Army Court of Military Review in Kline determined that “Article 95, UCMJ, is designed to protect those persons empowered to apprehend an individual from harm or injury as they seek to restrain an individual who is believed to be or has been engaged in criminal conduct.” 15 M.J. at 807.
While we disagree with the government position that Section B of Harris is *771dicta, at the same time we do not read the opinion to state that all incidents involving flight or elusion are now removed from the umbrella of UCMJ Article 95. To read the case that narrowly would almost encourage our military and civilian police to engage in fisticuffs at each apprehension or arrest. A broader reading is clearly necessary as it is apparent that the Court of Military Appeals in Harris is seeking merely to assure that the purpose of UCMJ Article 95, as set forth in Kline is met. As such, whether a particular flight or elusion is tantamount to resisting apprehension will necessarily rest on the facts of a specific case if UCMJ Article 95 is used instead of the alternative measures suggested by the Court of Military Appeals.
Our review of the record of trial in the case at bar reveals that the appellant did nothing more than run from a police officer. There is no evidence that police personnel or passersby were in any way endangered by this chase. Thus, on the issue of flight, the case is similar to Harris, and applying the Harris standards, the charge of resisting apprehension will be set aside and dismissed.
After reviewing the entire record of trial, we are convinced that even in the absence of Charge II and its Specification the trial judge would have adjudged the same sentence. Therefore, no rehearing on sentencing is required. See United States v. Sales, 22 M.J. 305 (C.M.A.1986).
The findings of guilty of Charge II and its Specification are set aside and Charge II and its Specification are dismissed. The remaining findings of guilty are affirmed. Reassessing the sentence on the basis of the error noted and the entire record, the court affirms the sentence.
Senior Judge De GIULIO concurs.